      Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 1 of 19




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 PREBLE – RISH HAITI, S.A.,                      §
                                                 §
         Plaintiff,                              §
                                                     Civil Action No.
                                                 §
                                                     ______________________
 v.                                              §
                                                 §
                                                     Filed under Rule 9(h) Fed. R. Civ. P.
 REPUBLIC OF HAITI, BUREAU DE                    §
 MONÉTISATION DE PROGRAMMES                      §
                                                     (ADMIRALTY)
 D’AIDE AU DÉVELOPPEMENT,                        §
                                                 §
         Defendants.                             §
                                                 §

                      PLAINTIFF’S ORIGINAL VERIFIED COMPLAINT

        Plaintiff, Preble-Rish Haiti, S.A. (“PRH”), by and through its attorneys Blank Rome LLP,

as and for its Verified Complaint against the Defendants Republic of Haiti and Bureau De

Monétisation De Programmes D’aide Au Développement (collectively “BMPAD”), in personam,

allege as follows:

                                  JURISDICTION AND VENUE

        1.      This is a case of admiralty and maritime jurisdiction, as hereinafter more fully

appears, and is an admiralty or maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure. The Court has admiralty jurisdiction under 28 U.S.C. §1333.

        2.      Venue is proper in this District because there is, or will be during the pendency of

this action, property of or due and owing to BMPAD within or moving through this District as will

be more fully discussed herein.

        3.      BMPAD is not registered to do business in Houston. As such, BMPAD cannot be

found in this District within the meaning of Rule B of the Supplemental Rules for Admiralty and

Maritime Claims.



160579.06501/126151037v.1
         Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 2 of 19




                                          THE PARTIES

          4.    PRH is a company organized under the laws of Haiti with a principal place of

business located at Hexagon Building, 5th Fl, Angle Rues Clerveaux and Darguin, Pétion Ville,

Haiti.

          5.    BMPAD are foreign entities organized under the laws of Haiti, with a principal

place of business located at No.12 Boulevard Harry Truman, Port-au-Prince, Haiti.

                                 PRELIMINARY STATEMENT

          6.    PRH commences this action to recover $27,290,086.91 from BMPAD, exclusive of

attorney’s fees and interest. To date, BMPAD has refused to pay PRH for fuel PRH delivered to

Haiti by vessel and for damages resulting from BMPAD’s breach of three maritime contracts for

the delivery of fuel to Haiti.

          7.    PRH seeks a Rule B attachment of BMPAD’s assets in this District in aid of

arbitration, which PRH commenced in New York. The three maritime contracts drafted by BMPAD

all include the following identical arbitration provision:

                Article 20. ARBITRATION AND LEGISLATION

                In the event of a dispute between the Buyer and Seller under this Contract,
                the dispute shall be submitted by either party to arbitration in New York
                before three arbitrators. The Party initiating the arbitration shall provide
                written notice of its intention to submit the matter to arbitration. Such
                notification shall contain a statement identifying the request for arbitration
                and specifying the arbitrator appointed by the initiating Party. Within ten
                (10) days of such notice of arbitration, the other Party will identify its
                appointed arbitrator. If such Party fails to appoint an arbitrator within the
                applicable 10-day period and fails to give timely notice of such appointment
                to the Initiating Party, then the initiating Party shall also be entitled to
                appoint this second arbitrator. The third arbitrator will be chosen by the two
                arbitrators thus selected. Each Party shall bear and pay the expenses of the
                arbitrator appointed by (or for) it and the expenses of the third arbitrator
                shall be limited and paid equally by the Parties. The decision of the
                arbitrators shall be final, conclusive and binding on all Parties. Judgment
                upon such award may be entered in any court of competent jurisdiction. For
                disputes under $25,000 USD, an arbitrator will be used as agreed by both

                                                  2
160579.06501/126151037v.1
      Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 3 of 19




                Parties. If the two Parties are unable to agree on an arbitrator, the Seller will
                appoint an appropriate arbitrator. No arbitrator shall be an employee,
                representative or agent of a Party and each shall reasonably believe that the
                selecting Party has the experience, education and expertise in the matters to
                which the claim relates to enable that person to competently perform such
                arbitration function.

        8.      On November 20, 2020, PRH served a Notice Demanding Arbitration (the

“Demand”) on BMPAD.

        9.      Despite the unambiguous arbitration clause in all three contracts, BMPAD refuses

to arbitrate the dispute.

        10.     BMPAD filed, albeit untimely, a Petition to stay the arbitration and motion for

preliminary injunction and/or temporary restraining order on December 22, 2020 – 32 days after

the first Demand and 21 days after the Notice of Appointment of Second Arbitrator. BMPAD’s

Petition and motion are untimely under New York CPLR § 7503.

        11.     BMPAD’s untimely Petition and motion for preliminary injunction and/or

temporary restraining order will not be heard by the NY State Court until July 27, 2021.

        12.     At present, there is no Court order staying the arbitration and, to avoid irreparable

prejudice to PRH, the arbitration is proceeding.

        13.     If PRH does not obtain security it will be extremely difficult for PRH to enforce a

final arbitral award against BMPAD, who have advised the arbitration panel they will not honor

any of its decisions.

        14.     Accordingly, one of the urgent reasons PRH desires an award of security via the

Rule B process is the very substantial concern that when the arbitration is eventually concluded

PRH will not be able to enforce the award against BMPAD.

        15.     Upon information and belief, BMPAD maintains assets in the possession of

garnishee BB Energy USA (“BB Energy”), located within this District at the following address:


                                                   3
160579.06501/126151037v.1
         Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 4 of 19




                BB Energy USA LLC
                San Felipe Place, Suite 1075
                2229 San Felipe Street
                Houston, Texas 77019 – USA
                T: +1 713 800 5000
                F: +1 713 800 5001
                E: info@bbenergy.com

          16.   In particular, upon information and belief, BMPAD prepays BB Energy for fuel

and, thus, BB Energy is presently in possession of funds belonging to BMPAD.

                                            THE FACTS1

          17.   This dispute arises under three contracts entered into on May 13, 2020, by and

between PRH and the BMPAD. See Ex. 1, Leconte Aff. at ¶ 2.

    I.     The Fuel Oil Contracts

          18.   PRH agreed to source, ship and deliver diesel fuel, jet fuel and gasoline to BMPAD

under the terms and conditions of the three contracts. All three fuel oil contracts were drafted by

BMPAD. And, all three contracts provided that “the deliveries of which will be spread over a

period of six months, remains in force for a period of one year from the date of signature hereof.”

See Exs. A-C2 to the Leconte Aff.; see also Ex. 1 at ¶¶ 3 & 4.

          19.   Article 12 of each of the three contracts provided that “[t]he buyer [BMPAD], at

his expense, will provide the seller [PRH] with an international bank letter of credit (ESP 98) of

irrevocable support issued by the Bank of the Republic of Haiti and confirmed by an international

bank. The confirming bank must have a first quality credit rating acceptable to the seller.”




1
  A true and correct copy of the Affirmation of Josue Laconte dated January 6, 2021 is attached as Ex. 1.
(the “Leconte Aff.”)
2
  References to Exhibits herein refer to the Exhibits attached to Laconte Affirmation.

                                                   4
160579.06501/126151037v.1
      Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 5 of 19




          20.   BMPAD failed to provide the required letter of credit and PRH agreed that it would

not require the letter of credit so long as BMPAD made full prepayment of each shipment pursuant

to a provisional invoice delivered monthly by PRH prior to shipment.

          21.   Accordingly, the three contracts were amended on May 19, 2020 by an agreement

entitled “Amendment No. 1 To The Three Contracts, Each Dated 13 May 2020, Concerning The

Supply of Diesel, Mogas 87 And Jet 54 To The Monetization Office of Development Assistance

Programs (THE BMPAD) of The Republic of Haiti.” See Ex. D to the Leconte Aff.; see also Ex.1

at ¶ 5.

          22.   BMPAD drafted contracts all included the identical arbitration provision. See Ex. 1

at ¶ 6.

          23.   Having the ability to arbitrate disputes outside of Haiti was an essential inducement

to PRH entering into the three contracts with BMPAD because PRH was sourcing and shipping

the diesel, jet fuel and gasoline from outside of Haiti. And, it made commercial sense not to have

disputes decided in Haiti where the government has complete control of the courts. Rather, it was

critically important that PRH have a neutral and sophisticated international trade forum, such as

New York, to hear all disputes involving the contracts. PRH would not have agreed to the contracts

without the arbitration clause. See Ex. 1 at ¶ 7.

          24.   The fuel contracts provided that PRH would make 6 monthly shipments of diesel,

jet fuel and gasoline. See Ex. 1 at ¶ 8. Under the contracts, BMPAD would provide PRH with the

monthly quantities of diesel, jet and gasoline they required, which was referred to as an “Order.”

The parties would then agree to a schedule of shipments for the month. Thereafter, PRH would

issue a provisional invoice to BMPAD for the amount of the prepayment required for the scheduled




                                                    5
160579.06501/126151037v.1
        Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 6 of 19




monthly shipments. Quantities would be adjusted at the end of each monthly Order period with

the actual quantities delivered. See Ex. 1 at ¶ 9.

II.      Orders, Deliveries, Invoices, & Payments

         25.    On or about May 19, 2020, BMPAD provided PRH with Order 001. See Ex. 1 at

¶ 10.

         26.    On May 19, 2020, PRH issued its Order 001 Provisional Invoice for the sum of

$37,625,000. See Ex. E to the Leconte Aff.; see also Ex. 1 at ¶ 11.

         27.    On May 22, 2020 BMPAD paid on account to PRH the sum of $37,625,000 for

Order 001. See Ex. F to the Leconte Aff.; see also Ex. 1 at ¶ 12.

         28.    On or about June 22, 2020, BMPAD provided PRH with Order 002. See Ex. 1 at

¶ 13.

         29.    On June 22, 2020, PRH issued its Order 002 Provisional Invoice for the sum of $48

million. See Ex. G to the Leconte Aff.; see also Ex. 1 at ¶ 14.

         30.    On June 24, 2020, BMPAD made a payment of $48 million. See Ex. H to the

Leconte Aff.; see also Ex. 1 at ¶ 15.

         31.    On or about July 31, 2020, BMPAD provided PRH with Order 003. See Ex. 1 at

¶ 16.

         32.    On July 31, 2020, PRH issued Order 003 Provisional Invoice for the sum of

$50,391,937.20. See Ex. I to the Leconte Aff.; see also Ex. 1 at ¶ 17.

         33.    On August 5, 2020, PRH issued Order 001 Final Invoice for the sum of

$29,715,745.21. See Ex. J to the Leconte Aff.; see also Ex. 1 at ¶ 18.

         34.    BMPAD did not object to PRH’s Order 001 Final Invoice. See Ex. 1 at ¶ 19.

         35.    In addition, on August 5, 2020, PRH issued three invoices for demurrage incurred



                                                     6
160579.06501/126151037v.1
        Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 7 of 19




on the MT OSPREY, MT ALPINE LIGHT, and MT CITRON. The demurrage for all three vessels

totaled $187,466.15. See Ex. K to the Leconte Aff.; see also Ex. 1 at ¶ 20.

         36.    BMPAD did not object to the demurrage invoices. See Ex. 1 at ¶ 21.

         37.    On August 7, 2020 BMPAD made a payment of $21 million. See Ex. L to the

Leconte Aff.; see also Ex. 1 at ¶ 22.

         38.    On August 7, 2020 BMPAD made a payment of $15 million. See Ex. M to the

Leconte Aff.; see also Ex. 1 at ¶ 23.

         39.    On August 17, 2020 PRH issued Order 002 Final Invoice in the sum of

$40,790,686.16. See Ex. N to the Leconte Aff.; see also Ex. 1 at ¶ 24.

         40.    BMPAD did not object to PRH’s Order 002 Final Invoice. See Ex. 1 at ¶ 25.

         41.    On August 17, 2020, PRH also issued four invoices for demurrage incurred on the

MT STENA IMPRESSION, MT UNIQUE GUARDIAN, MT SILVER EBURNA and MT

SUNNY BAY totaling $195,829.82. See Ex. O to the Leconte Aff.; see also Ex. 1 at ¶ 26.

         42.    BMPAD did not object to the demurrage invoices. See Ex. 1 at ¶ 27.

         43.    On or about August 28, 2020, BMPAD provided PRH with Order 004. See Ex. 1 at

¶ 28.

         44.    On August 28, 2020, PRH issued Order 004 Provisional Invoice for the sum of

$46,734,889.74. See Ex. P to the Leconte Aff.; see also Ex. 1 at ¶ 29.

         45.    On September 11, 2020, BMPAD made a payment of $25 million. See Ex. Q to the

Leconte Aff.; see also Ex. 1 at ¶ 30.

         46.    On September 23, 2020, PRH issued Order 003 Final Invoice for the sum of

$45,669,623.05. See Ex. R to the Leconte Aff.; see also Ex. 1 at ¶ 31.

         47.    BMPAD did not object to PRH’s Order 003 Final Invoice. See Ex. 1 at ¶ 32.



                                                7
160579.06501/126151037v.1
        Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 8 of 19




         48.    On September 23, 2020, PRH issued four invoices for demurrage incurred on the

MT ELKA ELEFSIS, MT STENA IMPRESSION, UACC RIYADH and MT THAMES and one

invoice for deviation in the MT STENA IMPRESSION totaling $271,006.89. See Ex. S to the

Leconte Aff.; see also Ex. 1 at ¶ 33.

         49.    BMPAD did not object to the demurrage or deviation charges. See Ex. 1 at ¶ 34.

         50.    On October 1, 2020, PRH issued Order 004 Final Invoice for the sum of

$44,071,612.74. See Ex. T to the Leconte Aff.

         51.    BMPAD did not object to this invoice. See Ex. 1 at ¶ 35.

         52.    On or about October 1, 2020, BMPAD provided PRH with Order 005. See Ex. 1 at

¶ 36.

         53.    On October 1, 2020, PRH issued Order 005 Provisional Invoice for the sum of

$48,721,905.54. See Ex. U to the Leconte Aff.; see also Ex. 1 at ¶ 37.

         54.    On October 2, 2020, BMPAD made a partial payment of $24,999,980 of which

$21,734,909.74 was applied to Order 004 and $3,265,070.26 was applied to Order 005. BMPAD

never paid the remainder of the Order 005 Provisional Invoice. See Exs. V & W to the Leconte

Aff.; see also Ex. 1 at ¶¶ 38 & 39.

         55.    PRH delivered diesel, jet fuel and gasoline to BMPAD without incident for Orders

001 through 004 and part of Order 005. Throughout this period BMPAD paid PRH’s invoices

without objection. See Ex. 1 at ¶ 40.

III.     The Default – Order 005

         56.    On September 28, 2020, PRH sent an email to BMPAD reminding them to issue

the purchase order for jet fuel Order 005 due for delivery in October. BMPAD confirmed in writing

that 49,000 barrels of jet fuel were expected. See Ex. X to the Leconte Aff.; see also Ex. 1 at ¶ 41.



                                                 8
160579.06501/126151037v.1
      Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 9 of 19




        57.     On September 29, 2020, PRH received BMPAD’s purchase order specifying the

following product quantities for October:

                     o      49,000 barrels of jet fuel / 12-14 Oct
                     o      155,500 barrels of gasoline / 10-12 Oct
                     o      250,000 barrels of diesel / 14-16 Oct
                     o      155,500 barrels of gasoline / 22-24 Oct
                     o      250,000 barrels of diesel / 28-30 Oct

See Ex. Y to the Leconte Aff.; see also Ex. 1 at ¶ 42.

        58.     On October 1, 2020, PRH issued its provisional invoice for Order 005. See Ex. Z

to the Leconte Aff.; see also Ex. 1 at ¶ 43.

        59.     On October 2, 2020 the BMPAD sent a wire transfer in the amount of $24,999,980.

The wired funds were applied to the balance owed on Order 004 ($21,734,909.74), while the

remainder was considered as a partial payment on Order 005 ($3,265,070.26). See Ex. 1 at ¶ 44.

        60.     On October 4, 2020, PRH sent an email to BMPAD to assure them that all

arrangements had been made to guarantee deliveries of diesel, jet fuel and gasoline as per agreed

schedule. See Ex. AA to the Leconte Aff.; see also Ex. 1 at ¶ 45.

        61.     On October 5, 2020, BMPAD submitted a revised Order 005 modifying the

delivery windows, with following quantity breakdown and timeline:

                     o      49,000 barrels of jet A1 / 12-14 Oct
                     o      155,500 barrels of gasoline / 15-17 Oct
                     o      250,000 barrels of diesel / 19-21 Oct
                     o      155,500 barrels of gasoline / 30 Oct-1 Nov 2020
                     o      250,000 barrels of diesel / 2-4 Nov 2020

See Ex. BB to the Leconte Aff.; see also Ex. 1 at ¶ 46.

        62.     PRH provided BMPAD with a revised provisional invoice for Order 005 and

extended the deadline until October 7, 2020 for payment. And, PRH reminded BMPAD that

although PRH has allowed two vessels to deliver fuel oil prior to receiving payment under Order



                                                     9
160579.06501/126151037v.1
     Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 10 of 19




004, it would no longer be acceptable. See Ex. CC to the Leconte Aff.; see also Ex. 1 at ¶ 47.

        63.     On October 6, 2020, PRH reminded BMPAD that payment of prior invoices was

due. That same day a waiver had also been requested for the displacement of MT AQUILA L,

which was being loaded with gasoline.

        64.     On October 7, 2020, BMPAD granted a waiver for 42,000 MT max for MT

AQUILA L. See Ex. DD at Leconte Aff.; see also Ex. 1 at ¶ 48.

        65.     Also, on October 7, 2020, PRH provided BMPAD with a revised delivery schedule

to accommodate BMPAD, resulting in PRH incurring certain financial costs. The schedule was as

follows:

                     o      49,000 barrels of jet A1 / 12-14 Oct
                     o      155,500 barrels of gasoline / 12-13 Oct
                     o      100,000 barrels of diesel / 14 Oct
                     o      150,000 barrels of diesel / 20-22 Oct
                     o      155,500 barrels of gasoline / End of Oct
                     o      150,000 barrels of diesel / First days of Nov

See Ex. EE to the Leconte Aff.; see also Ex. 1 at ¶ 49.

        66.     On October 12, 2020, PRH sent various shipping documents to BMPAD for the

MT ENDEAVOUR II and MT AQUILA L, which were heading to Haiti with jet fuel, diesel and

gasoline. See Ex. FF to the Leconte Aff.

        67.     Both vessels were due to arrive on October 14, 2020. See Ex. 1 at ¶ 50.

        68.     On October 12, 2020, PRH also sent an email to BMPAD with the Q88 seeking the

approval for the MT MINERVA JULIE, a vessel proposed for future shipment of diesel.

        69.     Approval for the MT MINERVA JULIE was received from the BMPAD shortly

thereafter. See Ex. GG to the Leconte Aff.; see also Ex. 1 at ¶ 51.

        70.     On October 13, 2020, the Captain of the MT ENDEAVOUR II tendered Notice of

Readiness at 19:30. See Ex. HH to the Leconte Aff.; see also Ex. 1 at ¶ 52.


                                                     10
160579.06501/126151037v.1
     Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 11 of 19




           71.   On October 14, 2020, the Captain of the MT AQUILA L tendered Notice of

Readiness at 0040. See Ex. II to the Leconte Aff.; see also Ex. 1 at ¶ 53.

           72.   BMPAD acknowledged receipt of the shipping documents for both the MT

ENDEAVOUR II and MT AQUILA L. See Ex. JJ to the Leconte Aff.; see also Ex. 1 at ¶ 54.

           73.   On October 14, 2020, at approximately 13:42, the MT ENDEAVOUR II started

discharging cargo, i.e., 95,002.37 barrels of diesel fuel and 49,136.54 barrels of jet fuel. See Ex.

KK to the Leconte Aff.; see also Ex. 1 at ¶ 55.

           74.   On October 15, 2020 PRH wrote to BMPAD requesting payment for the provisional

invoice for Order 005 and reminded BMPAD that demurrage of $20,000 per day was being

incurred on the MT AQUILA L, in addition to interest as per clause 11.4.1. of the contracts. See

Ex. LL to the Leconte Aff.; see also Ex. 1 at ¶ 56.

           75.   On October 16, 2020, PRH and BMPAD agreed that the second shipment of diesel

fuel for Order 005 would be increased by 40,000 barrels provided delivery was made on or about

October 25, 2020. It was also agreed that the last shipment of diesel fuel under the contract would

be on November 10, 2020. PRH also expressed its concern over BMPAD’s long delays in making

payment. See Ex. MM to the Leconte Aff.; see also Ex. 1 at ¶ 57.

           76.   On October 21, 2020, PRH again wrote to BMPAD requesting immediate payment

of the remainder of the provisional invoice for Order 005 and confirmed future shipment arrival

dates of October 25, October 31 and November 10. See Ex. NN to the Leconte Aff.; see also Ex. 1

at ¶ 58.

           77.   On October 22, 2020, despite not being paid by BMPAD for the fuel oil, PRH

ordered the MT AQUILA L into port.

           78.   PRH’s willingness to allow the AQUILA L to enter the port and discharge was



                                                  11
160579.06501/126151037v.1
     Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 12 of 19




conditionally granted following a phone conversation held between PRH’s President and high-

ranking members of BMPAD who promised to authorize immediate payment of PRH’s invoice.

Although no payment had been received by nightfall, the AQUILA L began discharging its cargo

of gasoline at 21:12. As per Intertek’s report, the AQUILA L had on board 164,178.43 barrels of

gasoline. See Ex. OO to the Leconte Aff.; see also Ex. 1 at ¶ 59.

        79.     On October 22, 2020, BMPAD approved the waiver requested by PRH for the

displacement of the MT SM OSPREY. See Ex. PP to the Leconte Aff.; see also Ex. 1 at ¶ 60.

        80.     On October 23, 2020, PRH learned BMPAD was refusing to pay PRH the amount

due and owing.

        81.     PRH instructed the MT AQUILA L to stop discharging at 06:16 that morning.

49,991.95 barrels had been delivered by that time. See Ex. 1 at ¶ 61.

        82.     On or about October 25, 2020, PRH learned that BMPAD obtained an ex parte

court order granting BMPAD a “conservatory lien” over the AQUILA L and a right to discharge

the cargo of gasoline.

        83.     Pursuant to the court’s order, the MT AQUILA L resumed discharging at 21:18 on

October 28, 2020. See Ex. 1 at ¶ 62.

        84.     PRH advised BMPAD that the MT SM OSPREY with 189,767 barrels of diesel

fuel was scheduled to arrive in Haiti the next evening but would not enter Port-au-Prince until the

situation with MT AQUILA L was resolved. A Certificate of Quality for the product onboard MT

SM OSPREY was emailed from PRH to BMPAD, as was various shipping documents for the MT

SM OSPREY, along with a reminder that the payment for Order 005 was overdue. The MT SM

OSPREY never discharged in Haiti, resulting in additional damages being suffered by PRH. See

Ex. QQ to the Leconte Aff.; see also Ex. 1 at ¶ 63.



                                                12
160579.06501/126151037v.1
        Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 13 of 19




         85.    BMPAD breached all three fuel contracts by (1) wrongfully seizing the MT

AQUILA L and her shipment of fuel oil, for which BMPAD did not pay; (2) refusing to take

delivery of the remaining shipments, which PRH already committed to deliver under the three fuel

contracts; and (3) defaulting on payments due to PRH. See Ex. 1 at ¶ 64.

         86.    On October 28, 2020, PRH issued a partial final invoice for Order 005 in the amount

of $26,486,860.20 relating to shipments provided by the AQUILA L, ENDEAVOUR II and SM

OSPREY. See Ex. RR to the Leconte Aff.; see also Ex. 1 at ¶ 65.

         87.    On November 6, 2020, PRH issued three invoices for demurrage for MT SCF

IRTYSH, MT CELSIUS ROSKILDE, and MT APOSTOLOS and deviation costs for the MT

APOSTOLOS in the sum of $674,618.81. See Ex. SS to the Leconte Aff.; see also Ex. 1 at ¶ 66.

         88.    On December 9, 2020, PRH issued two invoices for the demurrage for the MT

AQUILA L and MT ENDEAVOUR II totaling $398,500.00. See Ex. TT to the Leconte Aff.; see

also Ex. 1 at ¶ 67.

         89.    On March 3, 2021, PRH issued five invoices for shifting, deviation, demurrage,

freight, insurance and port costs for the MT ALPINE LIGHT, MT CITRON, MT SM OSPREY,

MT MINERVA JULIE totaling $1,955,982.68. See Ex. UU to the Leconte Aff.; see also Ex. 1 at

¶ 68.

         IV.    DAMAGES

         90.    BMPAD owes PRH $18,796,931.71 in respect of unpaid invoices for Orders 001-

005. See Ex. VV to the Leconte Aff.; see also Ex. 1 at ¶ 69.

         91.    PRH also suffered damages of lost profits for the unfulfilled remainder of Order

005 and Order 006. The lost profits totaled $4,053,535.00. See Ex. 1 at ¶ 70.




                                                13
160579.06501/126151037v.1
     Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 14 of 19




        92.     Additionally, PRH suffered damages for accrued interest, as of February 28, 2021,

totaling $2,516, 506.40 on unpaid invoices at the rate of 8.25%, as specified in the fuel contracts.

Interest continues to accrue. See Ex. WW to the Leconte Aff.; see also Ex. 1 at ¶ 71.

        93.     PRH also suffered damages of $923,113.80 relating to the MINERVA JULIE.

PRH’s supplier charged PRH for unloading and reselling the fuel on the MINERVA JULIE after

BMPAD breached the contracts and seized the cargo on the AQUILA L. See Ex. 1 at ¶ 72.

        94.     Lastly, PRH also suffered damages of not less than $1,000,000 as a result of

BMPAD’s breach of contract relating to Orders 005 and 006because PRH could not take the

minimum volume of fuel PRH agreed to take from its supplier. See Ex. 1 at ¶ 73.

        95.     PRH’s total damage resulting from BMPAD’s breach of the fuel contracts is

currently $27,290,086.91, and damages continue to accrue. See Ex. 1 at ¶ 74.

        96.     PRH is entitled to costs and attorney’s fees as well.

        V.      The Rule B Action

        97.     PRH commenced this action to obtain security for the claims described above and

reserves its right to arbitrate all such disputes as well as such additional ones as may arise. In

particular, PRH reserves its right to amend this complaint and to claim in the New York arbitration

amounts based on claims alleged above but not yet fully quantified and to include such additional

claims and damages as it may suffer as a result of BMPAD’s breach of the three maritime contracts.

        98.     The principal amount of the claims for which PRH presently seeks security in this

action is $27,290,086.91.

        99.     The claim with respect to the alleged breach of the three maritime contracts has

been expensive to prepare and present to the New York arbitrators. Maritime Arbitrators in New




                                                 14
160579.06501/126151037v.1
     Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 15 of 19




York routinely award interest, legal fees and arbitral costs to a successful party. Plaintiff estimates

interest and legal costs will be in the sum of at least $2,000,000.

        100.        The total amount of PRH’s claims for which PRH requests issuance of Process of

Maritime Attachment and Garnishment is $29,290,086.91.

        101.        BMPAD cannot be found within this District within the meaning of Rule B of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure, but BMPAD is believed to have or will have during the pendency of this action, assets

within this district consisting of cash, funds, freight, hire, and/or credits in the hands of garnishees

in this District.

        102.        PRH believes BMPAD has assets in the possession of garnishee BB Energy based

on financial information available to PRH.

                             AS AND FOR A FIRST CAUSE OF ACTION
                                   (BREACH OF CONTRACT)

        103.        PRH repeats and realleges each and every allegation set forth above as if set forth

at length herein.

        104.        As set forth above in detail, BMPAD breached the three maritime contracts it

entered into with PRH.

        105.        As a direct and proximate result of BMPAD’s breach of the three maritime

contracts for the delivery of fuel to Haiti, PRH was damaged in a sum of not less than

$27,290,086.91.

                            AS AND FOR A SECOND CAUSE OF ACTION
                                    (UNJUST ENRICHMENT)

        106.        PRH repeat and reassert each and every allegation contained in the foregoing

paragraphs as if set forth herein in full.



                                                    15
160579.06501/126151037v.1
      Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 16 of 19




        107.    Alternatively, PRH is entitled to recover against BMPAD based on the doctrine of

unjust enrichment because it directly benefitted, as set forth in detail above, from the receipt of

fuel from PRH. which is did not pay for and it would be inequitable and unconscionable to allow

BMPAD to retain those benefits to the detriment of PRH.

        108.    Further, PRH incurred significant demurrage costs while various vessel waited to

be berthed in Haiti, for which BMPAD is responsible for.

        109.    BMPAD was unjustly enriched as a direct result of receiving the fuel and not paying

demurrage, as required, to the detriment of PRH.

       110.     As a direct and proximate result of BMPAD’s actions, PRH has suffered damages

in a sum of not less than $27,290,086.91.

        WHEREFORE, PRH prays:

        A.      That process in due form of law issue against BMPAD citing it to appear and

                answer under oath all and singular the matters alleged in the Complaint;

        B.      That since the BMPAD cannot be found within this District pursuant to Rule B of

                the Supplemental Rules for Admiralty and Maritime Claims, this Court issue an

                Order directing the Clerk of Court to issue Process of Maritime Attachment and

                Garnishment pursuant to Rule B of the Supplemental Rules for Certain Admiralty

                and Maritime Claims, attaching all of BMPAD’s tangible or intangible property or

                any other funds held by any garnishee in the district, including BB Energy, which

                are due and owing or otherwise the property of to the BMPAD up to the amount of

                $29,290,086.91 to secure PRH’s claims, and that all persons claiming any interest

                in the same be cited to appear and pursuant to Supplemental Admiralty Rule B

                answer the matters alleged in the Complaint;



                                                16
160579.06501/126151037v.1
     Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 17 of 19




        C.      That the U.S. Marshal be directed to serve process upon the garnishee BB Energy.

        D.      That this Court enter judgment for PRH’s damages plus costs, or, in the alternative,

                retain jurisdiction over this matter through the entry of a judgment on an arbitration

                award.

        E.      That PRH may have such other, further and different relief as may be just and

                proper.

 Dated: June 15, 2021                                  Respectfully submitted,
        Houston, Texas

                                                       /s/ Keith B. Letourneau
                                                       Keith B. Letourneau
                                                       BLANK ROME LLP
                                                       State Bar No. 00795893
                                                       Federal I.D. No. 20041
                                                       717 Texas Avenue, Suite 1400
                                                       Houston, Texas 77002
                                                       Telephone: (713) 632-8609
                                                       Facsimile: (713) 228-6605
                                                       kletourneau@blankrome.com

                                                       Attorney-in-charge for Plaintiff Preble – Rish
                                                       Haiti, S.A.




                                 CERTIFICATE OF SERVICE

       This confirms that the U.S. Marshal has been or will be instructed to serve this application
along with all other pleadings on the garnishee in accordance with Rule B of the Federal Rules of
Civil Rules of Procedure Supplemental Rules for Certain Admiralty and Maritime Claims.


                                               /s/ Keith B. Letourneau
                                               Keith B. Letourneau




                                                  17
160579.06501/126151037v.1
       Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 18 of 19



                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

 PREBLE - RISH HAITI, S.A.,                           §
                                                      §
            Plaintiff,
                                                      § Civil Action No.
                                                      §
 v.                                                   §
                                                      §
                                                        Filed under Rule 9(h) Fed. R. Civ. P.
 REPUBLIC OF HAITI, BUREAU DE                         §
 MONETISATION DE PROGRAMMES                           §
                                                        (ADMIRALTY)
 D'AIDE AU DEVELOPPEMENT,                             §
                                                      §
            Defendants.                               §
                                                      §

                 VERIFICATION OF COMPLAINT/AFFIDAVIT
      ADDRESSING DEFENDANT'S LACK OF PRESENCE IN THE JURISDICTION

Pursuant to 28 U.S.C. § 1746, Keith B. Letourneau, declares under the penalty of perjury:

          1.         I am a member of the bar of this Honorable Court and partner of the firm of
                     Blank Rome LLP, attorneys for the Plaintiff.

          2.         I have read the foregoing Verified Complaint and I believe the contents
                     thereof are true.

          3.         The reason this Verification is made by deponent and not by Plaintiff is that
                     Plaintiff is a foreign corporation, no officer or director of which is within
                     this jurisdiction.

          4.         The sources of my information and belief are documents provided to me
                     and statements made to me by representatives of the Plaintiff.

          5.         I have also further evaluated whether Defendants Republic of Haiti and
                     Bureau De Monetisation De Programmes D'aide Au Developpement
                     (collectively "BMP AD") are present within this district for purposes of
                     Supplemental Admiralty Rule B of the federal Rules of Civil Procedure.

          6.         I have reviewed the Texas Secretary of State database, which reveals no
                     listing, address or resident agent for service of process for BMPAD in
                     Texas. As well, I have reviewed the Yellow and White Pages listings on
                     the internet and found no listing or address for BMP AD within this district.
                     Based upon the foregoing, I conclude that BMP AD are not found within
                     this district.


                                                      18
160579.0650 1/1 26 15 I 037v. I
       Case 4:21-cv-01953 Document 1 Filed on 06/15/21 in TXSD Page 19 of 19




Dated: June 15, 2021




Signed and sworn to before me the undersigned Notary Public for the State of Texas.




                                              19
l 60579.06501/126 l 5 l 037v . l
